Title: From George Washington to Henry Knox, 11 March 1782
From: Washington, George
To: Knox, Henry,Morris, Gouverneur


                        
                             11 March 1782
                        
                        Whereas a proposition was made by me on the 6th day of December last to General Sir Henry Clinton to the
                            following effect "That Commissioners mutually appointed should meet at such time and place as might thereafter be agreed
                            upon for the purposes of obviating all difficulties in exchanges—for liquidating the expenses of maintaining prisoners
                            and for making solid arrangements for providing for them in future" which proposition was acceded to as will appear by
                            letters from him the said General Sir Henry Clinton bearing date the 2d and 23rd of January last.
                        In Order to carry the said proposition into effect and to make the most liberal, permanent and extensive
                            provision for the exchange release and accommodation not only of prisoners of War but of Citizens who by the fortune of
                            War may fall into the Hands of either party.
                        You Brigadier General Henry Knox and Governeur Morris Esqr. are hereby appointed and authorized to meet
                            such Commissioners as shall come duly authorized on the part of His Excellency General Sir Henry Clinton at Elizabeth Town
                            in the State of New Jersey on Friday the 15th day of this Month or at any other time and place afterwards to which it may
                            be thought proper to adjourn—with them to treat—confer—determine and conclude upon a Cartel or Cartels either general
                            or special Stipulating for the subsistence—safe keeping—exchanging—liberating and better treating of all land
                            prisoners of War in such manner and on such terms as you may judge expedient and beneficial to the United States: to take
                            such measures for the liberation of Citizens who have not been captured in Arms as may seem
                            expedient, or to negotiate any separate treaty concerning such Citizens for the mutual prevention of any future Captures—Provided such Cartel—Cartels and agreement establish Rules for the similar treatment of Prisoners of War and Citizens
                            captured by either power in all cases whatever—You are likewise authorised and empowered to liquidate and settle all past
                            accounts respecting the maintainance and support of Prisoners of War or of the Prisoners under the Convention of Saratogaand whereas numberless inconveniencies and distresses have mutually arisen and happened for want of some permanent
                            establishment for subsisting—safe keeping and exchanging Marine Prisoners, I have by letter of the 26th of February last
                            proposed to His Excellency Robert Digby Esqr., at present commanding His Britannic Majesty’s ships of War upon the
                            American Station, to send Commissioners at the time and to the place before mentioned properly authorised and empowered to
                            treat, confer, determine and conclude upon a Cartel for the exchange and accommodation of all persons in the Naval line—Should therefore Commissioners come properly authorized and empowered by him the said Robert Digby Esqr. or other senior
                            Officer commanding His Britannic Majestys ships of War upon the American Station, you are authorized and empowered to
                            treat, confer, determine and conclude upon, with them, a Cartel or Agreement either general or special for the subsisting—safe keeping—and exchanging all Marine Prisoners of War—provided such Cartels or Agreements establish Rules for the
                            similar treatment of marine Prisoners captured by either power in all cases whatever.
                        For all which this shall be your Warrant and your engagements being mutually interchanged shall be ratified
                            and confirmed by me. Given under my hand and seal at Philada this 11th day of March 1782.
                        
                            G. W.
                        
                    